Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The indicated allowability of claims 1-13 are withdrawn in view of the newly discovered reference(s) to Lee (TW 2013/12122A1).  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (TW 2013/12122A1, US 2014/0203831).
Regarding claim 1, Lee at least at fig. 1 discloses a test socket comprising: at least one test probe assembly [100] coupled to a conductive block [Metal block, ¶0042 of US pub.], wherein the test probe assembly comprises: a conductive pipe [120] formed of a conductive material and having an open upper end [for 111, as shown] and an open lower end [for 113, as shown], the conductive pipe including a flange portion outwardly projected from a middle part of the conductive pipe [outward projection of 120 as shown at the center]; a probe [110/117] inserted in the pipe [120] without contacting [because of 130] an inner surface of the conductive pipe, the probe including a plunger [111/113] elastically retractable [because of 115] in a lengthwise direction of the conductive pipe [as shown]; and an insulation probe supporting member [130 may include Teflon, ¶0052] placed at each of the open upper and lower ends of the conductive pipe to support the probe between an inner wall of the conductive pipe and an outer surface of the probe [as shown], wherein the insulation probe supporting member [130] comprises a pipe insertion portion [bottom portion of 130] and an extended portion [131 and horizontal portion thereof] radially extended from the pipe insertion portion.  
Regarding claim 2, Lee at least at fig. 1 discloses the test socket according to claim 1, wherein the probe supporting member is previously manufactured before to be inserted into the pipe [¶0030, ¶0034].  
Regarding claim 3, Lee at least at fig. 1 discloses the test socket according to claim 1, wherein the conductive pipe [120] and the probe supporting member [130] each comprises a projection or dent portion [125/127, ¶0046-0048] matching to each other for securely coupling the conductive pipe and the probe supporting member.  
Regarding claim 7, Lee at least at fig. 1 the discloses test socket according to claim 3, wherein: the probe comprises a barrel [117] to which the plunger is inserted while partially protruding from the barrel [111/113, near 117a/c ¶0034], and the probe supporting member [130] comprises a barrel hole [¶0061] to accommodate the barrel and a plunger hole [hole in 131 for 111] to accommodate the plunger [111/113].  
Regarding claim 9, Lee at least at fig. 6 discloses all the elements of the test socket according to claim 1, including a test socket comprising: at least one test probe assembly [100a] coupled to a conductive block [Metal block], wherein the test probe assembly comprises: a conductive pipe [120] formed of a conductive material and having an open upper end [for 111, as shown] and an open lower end [for 113, as shown], the conductive pipe including a flange portion outwardly projected from a middle part of the conductive pipe [outward projection of 120 as shown at the center]; a probe [110a] inserted in the pipe [120] without contacting [because of 130] an inner surface of the conductive pipe, the probe including a plunger [111/113] elastically retractable [because of 115] in a lengthwise direction of the conductive pipe [as shown]; and an insulation probe supporting member [130 may include Teflon, ¶0052] placed at each of the open upper and lower ends of the conductive pipe to support the probe between an inner wall of the conductive pipe and an outer surface of the probe [as shown], wherein the insulation probe supporting member [130] comprises a pipe insertion portion [portion of 130 below 131] and an extended portion [131 and horizontal portion thereof] radially extended from the pipe insertion portion, wherein at least one of both end portions of the pipe comprises a puckered portion [reduced portion of 120 as shown] reduced in diameter.  

Claim(s) 4 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lee (TW 2013/12122A1, US 2014/0203831).

Regarding claim 4, Lee at least at fig. 1 discloses the test socket according to claim 1, wherein the probe supporting member is formed by injecting and hardening liquid epoxy in the pipe [this is product by process limitations, see ¶0052 and ¶0082 of Lee]. The process of injecting and hardening liquid epoxy to make a spacer or a probe supporting member is old and well known in the art. Such a process limitation defines the claimed invention over the prior art to the degree that it defines the product itself. A process limitation cannot serve to patentably distinguish the product over the prior art, in the case that the product is same as, or obvious over the prior art. See Product-by-Process in MPEP § 2113 and 2173.05(p) and In re Thorpe, 777 F.2d 695, 227 USPQ 964, 966 (Fed. Cir. 1985).].  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 1 above, and further in view of Boyle et al. (US 6652326), hereafter Boyle.
Regarding claim 5, Lee at least at fig. 1 discloses the test socket according to claim 1. Lee is silent about the conductive pipe comprises first and second pipes longitudinally connected to each other. Boyle in a similar testing environment at fig. 7 discloses a coaxial contact assembly with the conductive pipe [22] comprises first and second pipes [bottom and top 22] longitudinally connected to each other to obtain a movable ground plungers arrangement. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the pipe of Lee with two movable plungers as taught ty Boyle, in order to obtain slidable movement of the probe assembly for testing of a printed circuit board and other electrical apparatus.  

Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 1 above, and further in view of Yanagisawa et al. (US 2004/0212383 A1,  hereafter Yanagisawa.
Regarding claim 10, Lee discloses all the elements including a test socket comprising: a conductive block configured to support the test probe assembly. Lee is silent about said conductive block configured to support the test probe assemblies in parallel so that the both end portions of the probe can partially protrude from top and bottom surfaces of the conductive block. Yanagisawa at least at fig. 2B in similar environment discloses a conductive block [2, ¶0009] configured to support the test probe assemblies [plurality of 1] in parallel so that the both end portions of the probe can partially protrude [as shown] from top and bottom surfaces of the conductive block in order to support plurality of probe assemblies for reliable connection between device under test i.e. IC and a wiring board. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to use conductive block as taught by Yanagisawa for probe assemblies of Lee, in order to obtain advantages that Yanagisawa have to offer i.e. to hold plurality of probe assemblies during testing [also see ¶0009].

Allowable Subject Matter
Claims 11-13 are allowed.
Claims 6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  No prior art has been found that meets the limitations of claim 6 calling for a test socket comprising: the probe supporting member comprises a first screw formed on an outer surface of the pipe insertion portion, and the conductive pipe comprises a second screw corresponding to the first screw.  
The following is a statement of reasons for the indication of allowable subject matter:  No prior art has been found that meets the limitations of claim 8 calling for a test socket comprising: wherein an outer diameter of the extended portion of the insulation probe supporting member is the same as an outer diameter of the open upper and lower ends of the conductive pipe.  
The following is a statement of reasons for the indication of allowable subject matter:  No prior art has been found that meets the limitations of claim 11 calling for a method of manufacturing a test probe assembly, the method comprising: forming a projection, which protrudes inwardly by rolling or dimpling work, at one end portion of a conductive pipe; mounting the conductive pipe to a tray; inserting a mold having a shape similar to an outer appearance of a probe into one side of the conductive pipe, as further defined. 
The following is a statement of reasons for the indication of allowable subject matter:  No prior art has been found that meets the limitations of claim 12 calling for a test socket comprising: wherein the insulation probe supporting member comprises a transaxial portion with a diameter reduced from the extended portion, wherein the first and second conductive blocks each includes a transaxial portion of reduced diameter formed at an entry side of the probe hole, the transaxial portion of the first and second conductive blocks having a shape corresponding to the transaxial portion of the insulation probe supporting member, as further defined.
The following is a statement of reasons for the indication of allowable subject matter:  No prior art has been found that meets the limitations of claim 13 calling for a test socket comprising: wherein the first conductive block includes a flange groove at a lower side of the block with its groove length corresponding to an upper half of the flange portion of the conductive pipe and the second conductive block includes a flange groove at an upper side of the block with its groove length corresponding to a lower half of the flange portion of the conductive pipe, as further defined. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PATEL whose telephone number is (571)272-1968. The examiner can normally be reached 8:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PARESH PATEL/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        



September 5, 2022